Citation Nr: 1811963	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing held via videoconference in May 2015.


FINDING OF FACT

The Veteran had requisite wartime service, is over the age of 65, and meets the net worth requirements for nonservice-connected pension.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have been met.  38 U.S.C. §§ 1503, 1541 (2012); 38 C.F.R. §§ 3.3, 3.23 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to non-service-connected disability pension benefits exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate.  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

The "period of war" for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  38 C.F.R. § 3.2 (f).  In all other cases, the "period of war" is defined as the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive. 

The Board finds that the Veteran served in the Republic of Vietnam during the requisite wartime period, and thus meets the threshold requirement for the award of nonservice-connected pension benefits.  The Veteran's service personnel records reflect that he served aboard the USS MONTROSE (APA-212) from January 1963 to May 1963.  According to the VA's "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (January 2018), the USS MONTROSE operated primarily or exclusively in Vietnam's inland waterways.  While there is no evidence that the Veteran actually stepped foot on the landmass of Vietnam, the Board will consider the Veteran's service in the inland waterways to be the same as service in the Republic of Vietnam for the purposes of this appeal.  In so finding, the Board notes that in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption (emphasis added).  Considering that service in the inland waters of Vietnam equates to service in Vietnam for the purposes of obtaining the herbicide presumption set forth in 38 C.F.R. § 3.307, the Board finds it to be equitable to also apply that definition of service in Vietnam to the Veteran's claim.  Accordingly, the Board finds that the Veteran had service in the Republic of Vietnam during wartime.

The evidence additionally reflects that the Veteran has been over the age of 65 since the beginning of the appeal.  The evidence also reflects that the Veteran's income and net worth are less than the applicable maximum annual pension rate (MAPR).  The Board notes that the Veteran has reported his income and net worth most recently in 2013, and that if such income and net worth is found to exceed the MAPR for any given year during the appeal period or future, entitlement to nonservice-connected pension might no longer be demonstrated.



ORDER

Entitlement to nonservice-connected pension benefits is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


